          Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.1 Page 1 of 14
 AO 106 (Rev. 04/10) Application for a Search Warrant



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                          Southern District of California

              In the Matter of the Search of                             )
                                                                                                   '21 MJ01982
          (Briefly describe the property to be searched                  )
           or identify the person by name and address)                   )         Case No.
 AT&T Inc., 11760 U.S. Highway One, Suite 600, North                     )
                Palm Beach, FL 33408                                     )
                  re: (408) 410-8738                                     )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prJWertY,. (Q be, searched @d1sive its locptiqr,):    .
  ::;ee Attacnment A-~. incorporatea nerem by reference.


                   Southern
located in the - - -        District of - - - - -Florida , there is now concealed (identify the
                     -----                       -------
person or describe the property to be seized):
  See Attachment B-3, incorporated herein by reference


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 rA evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                           Offense Description
        21 USC Sec. 952 and 960                      Importation of a Controlled Substance
        21 USC Sec. 963                              Conspiracy to Import

         The application is based on these facts:
        See Attached Affidavit, incorporated herein by reference.


          ~ Continued on the attached sheet.
          0 Delayed notice of       days (give exact ending date if more than 30 days: - - - - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.



                                                                                               Applicant's signature

                                                                                         Allie Peters, Special Agent HSI
                                                                                              Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone (specifY reliable electronic means).
Date:         5/18/2021
                                                                                                Judge ·s signature

City and state: San Diego, California                                        Hon. Karen S. Crawford, United States Magistrate Judge
                                                                                              Printed name and title
     Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.2 Page 2 of 14




 1                                   ATTACHMENT A-3
 2                                    Item to be Searched
 3        AT&T Inc. manages Cricket Wireless, which hosts the electronic communication
 4 account associated with the telephone number (408) 410-8738 that is one of the subjects of
 5 this search warrant and search warrant application ("Account 3").

 6        AT&T is an electronic communication service provider whose primary computer
 7 information systems and other electronic communications and storage systems, records,
 8 and data are located at 11760 U.S. Highway One, Suite 600, North Palm Beach, FL 33408.

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.3 Page 3 of 14




 1                                    ATTACHMENT B-3

 2                                       Items to be Seized

 3   I.   Service of Warrant
 4        The officer executing the warrant shall permit the Provider in Attachment A-3, as

 5        custodian of the electronic files described in Section II below, to locate the files and

 6        copy them onto removable electronic storage media and deliver the same to the

 7        officer.
 8 IV.    Items to be provided by the Provider
 9        Agents shall seize the following records, data, and information covering November

10        1, 2020 up to and including December 8, 2020, and maintained by the Provider for

11        the subject account identified in Attachment A-3:

12           e. Subscriber information, including:
13                   1. Names;
                    11. Addresses (including mailing addresses, residential addresses, business
14                      addresses, and e-mail addresses);
15                 111. Local and long distance telephone connection records;
                   1v. Records of session times and durations, and the temporarily assigned
16                      network addresses ( such as Internet Protocol ("IP") addresses)
17                      associated with those sessions;
                    v. Length of service (including start date) and types of service utilized;
18                 v1. Telephone or instrument numbers, including MAC addresses,
19                      Electronic Serial Numbers ("ESN"), Mobile Electronic Identity
                        Numbers ("MEIN"), Mobile Equipment Identifier ("MEID"); Mobile
20                      Identification Number ("MIN"), Subscriber Identity Modules ("SIM"),
21                      Mobile Subscriber Integrated Services Digital Network Number
                        ("MSISDN"); International Mobile Subscriber Identity Identifiers
22                      ("IMSI"), or International Mobile Equipment Identities ("IMEI");
23                v11. Other subscriber numbers or identities; and
                 v111. Means and source of payment (including any credit card or bank
24
                        account number) and billing records.
25           f. Records and other information about past wire or electronic communications
                sent or received by the subject account, including:
26                   i. the date and time of the communication;
27                  ii. the method of the communication;
28
     Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.4 Page 4 of 14




                   111.the source and destination of the communication, such as the source and
 1
                       destination telephone numbers ( call detail records), email addresses, or
 2                     IP addresses; and
                   1v. Cell site locations and sectors for all outgoing and incoming voice,
 3
                       SMS, MMS, and Data communications;
 4 which are evidence of violations of21 U.S.C. §§ 952, 960, and 963, importation of cocaine
 5
   and conspiracy to commit the same.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
          Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.5 Page 5 of 14




      1       AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
     2          I, Special Agent Allie M. Peters, being duly sworn, hereby state as follows:
     3                                       INTRODUCTION
     4          1.    I make this affidavit in support of an application for information associated
     5 with the following phone numbers, (Collectively, the "Accounts"):
     6
                      LG Stylo 5 ("Target Phone 1") with phone number (669) 254-7259, serviced
     7                by T-Mobile US Inc. ("Account 1"), as described in Attachment A-1 and
                      incorporated herein;
     8
     9                Samsung Galaxy AOl ("Target Phone 2") with phone number (408) 561-
                      9347, serviced by MetroPCS/T-Mobile US Inc. ("Account 2") as described
    10
                      in Attachment A-2 and incorporated herein; and
'   11
                      iPhone ("Target Phone 3") with phone number (408) 410-8738, serviced by
    12
                      Cricket Wireless/AT&T Wireless ("Account 3"), as described in Attachment
    13                A-3 and incorporated herein
    14    including subscriber information, telephone toll data, and cell-site geo-location
    15 information for the period of November 1, 2020 up to and including December 8, 2020.
    16 As set forth below, probable cause exists to believe the service providers' records for the
    17 Accounts contain evidence of violations of federal law, namely, importation of controlled
    18 substances and conspiracy to import controlled substances, in violation of 21 U.S.C. §§
    19 952,960, and 963, as described in Attachments B-1 to B-3.

    20          2.    This affidavit is made in support of an application for a search warrant under
    21    18 U.S.C. § 2703(c)(l)(A) to require T-Mobile and AT&T to disclose to the government
    22 copies of the information further described in Attachment B. Upon receipt of the
    23    information described in Attachments B 1-B3, government-authorized persons will review
    24 the information to locate items described in Attachment B 1-B3.

    25          3.    This affidavit and these applications are sought pursuant to Rule 41 of the
    26 Federal Rules of Criminal Procedure and 18 U.S.C. § 2703(a), which applies to providers
    27 of electronic communication services. In this case, as will be shown below, T-Mobile and
    28 AT&T provide electronic communication services in the form of cellular and wireless
       Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.6 Page 6 of 14




     1 telephone service for the Accounts. This Court has jurisdiction to issue this warrant because
  2 it is "a district court of the United States (including a magistrate judge of such a court)"
  3 that "has jurisdiction over the offense being investigated." 18 U.S.C. §§ 2703(c)(l)(A),
  4 2711(3)(A).
 5                                 TRAINING AND EXPERIENCE
 6            4.     I am a "law enforcement officer of the United States" within the meaning of
 7 Title 18, United States Code, Section 2510(7), who is empowered by law to conduct
 8 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
 9 Code, Section 2516. I have been a Special Agent ("SA") with Immigration and Customs
10 Enforcement ("ICE"), Homeland Security Investigations ("HSI") since April 2019. I am
11 assigned to a contraband smuggling group in San Diego, California which focuses on the
12 importation of controlled substances on the southwest border. I am cross-designated and
13 have the authority to conduct Title 21 investigations and enforcement activities.
14            5.    As a federal law enforcement officer, I have received formal training, as well
15 as extensive on-the-job training, relative to the investigation of controlled substances
16 trafficking. I have investigated illicit narcotics, controlled substances, and other crimes that
17 have resulted in arrests and convictions. As a result of these investigations, I have become
18 familiar with methods and techniques used by narcotics traffickers to import narcotics into
19 the U.S.
20            6.    This affidavit is based on my own investigation, oral and written reports by
21     other law enforcement officers, physical surveillance, interviews, public records, database
22 checks, searches, and other investigative techniques.
23            7.    Through the course of my training, investigations, and conversations with
24 other law enforcement personnel, I am aware that it is a common practice for narcotics
25 smugglers to work in concert with other individuals and to do so by utilizing cellular
26 telephones to maintain communications with co-conspirators in order to further their
27 criminal activities. Conspiracies involving narcotics smuggling generate many types of
28 evidence including, but not limited to, cellular phone-related evidence such as voicemail
       Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.7 Page 7 of 14




     1 messages referring to the arrangements of travel and payment, names and contact
 2 information for co-conspirators, photographs, text messages, emails, messages from text
 3 messaging cell phone applications such as WhatsApp, social networking messages, and
 4 videos reflecting co-conspirators or illegal activity.
 5            8.     The facts and conclusions set forth in this affidavit are based on my own
 6 personal knowledge; knowledge obtained from other individuals during my participation
 7 in this investigation; my review of documents and records related to this investigation;
 8 communications with others who have personal knowledge of the events, details, and
 9 circumstances described herein; and information gained through my training, experience,
1O and communications with colleagues. Because this affidavit is submitted for the limited
11 purpose of establishing probable cause in support of the application for a search warrant,
12 it does not set forth each and every fact that I or others have learned during the course of
13 this investigation. Dates, times, and amounts are approximate.
14                         FACTS IN SUPPORT OF PROBABLE CAUSE
15            9.    On December 8, 2020, at approximately 12:16 PM, Tahra Venece CHAVEZ
16 Hijar, ("CHAVEZ"), a United States citizen, applied for entry into the United States from
17 Mexico through the San Ysidro Port of Entry in vehicle lane number 21. CHAVEZ was
18 the driver, sole occupant, and registered owner of a 2003 Dodge Ram ("the vehicle")
19 bearing California license plates.
20            10.   A Canine Enforcement Team was conducting pre-primary operations when
21 the Human and Narcotic Detection Dog alerted to the hood of the vehicle.
22
              11.   A Customs and Border Protection Officer received two negative Customs
23
       declarations from CHAVEZ. CHAVEZ stated she was crossing the border to go to San
24
       Jose, California.
25
             12.    A CBPO operating the Z-Portal X-Ray machine detected anomalies in the
26
      battery of the vehicle.
27
28           13.    Further inspection of the vehicle resulted in the discovery of 6 packages
       Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.8 Page 8 of 14




     1 concealed in the battery of the vehicle, with a total approximate weight of 3.32 kilograms
 2 (7.31 pounds). A sample of the substance contained within the packages field tested
 3 positive for the characteristics of cocaine.
 4            14.   CHAVEZ was placed under arrest at approximately 2:00 PM.
 5
              15.   During a post-Miranda interview, CHAVEZ denied knowledge that the
 6
       narcotics were in the vehicle. CHAVEZ stated that she went to Mexico to obtain a signature
 7
       from her husband, Amol Dnyaneshwar MHA TRE. CHAVEZ stated said that she left the
 8
       vehicle parked at a hotel in Tijuana for around ten hours. CHAVEZ claimed to have noticed
 9
       that her car was having trouble starting.
10
              16.   CHAVEZ was arrested and charged with a violation of Title 21, United States
11
       Code, 952 and 960, importation of a controlled substance.
12
              17.   On December 9, 2020, Magistrate Judge Jill L. Burkhardt found probable
13
       cause to charge Defendant in a complaint with Importation of Cocaine, in violation of Title
14
       21, United States Code, Sections 952 and 960 in Southern District of California Case
15
       Number 21-CR-00068-GPC.
16
              18.   At the time of arrest, several cell phones, including Target Phones 1, 2, and 3,
17
       were found among CHAVEZ' personal property. CHAVEZ stated that Target Phones 1,
18
       2, and 3 belonged to her. CHAVEZ denied consent to search the cell phones. Upon
19
       application of the United States, Magistrate Judge Burkhardt authorized search warrants to
20
       search Target Phones 1, 2, and 3 on December 9, 2020. A forensic extraction of the data
21
       contained on Target Phones 1, 2, and 3 was obtained. Among other items, Target Phones
22
       1, 2, and 3 contained pictures, a call log, and text-based communications that tended to
23
       demonstrate Target Phones 1, 2, and 3 were used up until the day of arrest.
24
             19.    Information extracted from Target Phone 1 reflected that the associated phone
25
       number was (669) 254-7259 ("Account 1"). Based on my review of law enforcement
26
       databases, the provider for Account 1 is T-Mobile US, Inc. Information extracted from
27
       Target Phone 2 reflected that the associated phone number was (408) 561-934 7 ("Account
28
       Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.9 Page 9 of 14




     1 2"). Based on my review of law enforcement databases, the provider for Account 2 is
 2 MetroPCS, Inc., which is managed by T-Mobile US, Inc. Information extracted from
 3 Target Phone 3 reflected that the associated phone number was (408) 410-8738 ("Account
 4 3"). Based on my review of law enforcement databases, the provider for Account 3 is
 5 Cricket Wireless.
 6           20.    Based upon my expenence investigating narcotics traffickers and the
 7 particular investigation in this case, I believe CHAVEZ and other co-conspirators were
 8 engaged in a conspiracy to smuggle narcotics into the United States from Mexico. I also
 9 believe the co-conspirators, including CHAVEZ, used cellular phones to communicate and
10 coordinate the importation of narcotics. For example:
11        • On November 9, 2020 at 4:52 p.m., CHAVEZ messaged a contact (number
12           14086006290) "I can't find a ride I'm gonna have to call my boss and tell him to
13           help me." The recipient of the text responded at 5:13 p.m., "Who the fuk is your
14           boss[?]" CHAVEZ responded at 5:21 p.m., "What do u mean who is my boss" and
15           "The person who's car I'm driving(.[' (emphasis added).
16        • On November 10, 2020, CHAVEZ messaged with a contact saved as "Flako"
17           (14087915606), "Spent two days charging the battery for bmw" and "Sou have an
18           extra one now lol."
19        • From November 13 through 15, 2020, CHAVEZ exchanged messages with a contact
20           saved as "Flako2" (number 14089151502) to coordinate a trip to Mexico. On
21           November 13, 2020 at 12:30 p.m., Flako2 messaged, "Gorge he speak inglish god
22           call when you arrive tijuana please[.]" CHAVEZ responded at 6: 17 pm, "There is
23           alot oftrFfic it set time back drastically[.]" Between 6:54 pm and 8:37 p.m., Flako2
24           messaged CHAVEZ multiple times "Tara" and "Call me[.]" At 8:40 p.m., CHAVEZ
25           responded, "He has to call m3 cause the phn wont letme call him" and Flako2
26          responded "Ok[.]" At 8:51 pm, CHAVEZ messaged, "I have 6 percent charge im
27          headed straight to and ill be there. Im sorry there was alot of traffic and construction
28          and i took 101 which was longer . Im not trying to mess this up the charge in car
         Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.10 Page 10 of 14




     1          needs to he fixed it threw off the phone battery" and "Ill be there theres nothing to
 2              worry of i will stay as long as they need me too." ( emphasis added).
 3           • From 9:51 p.m. on November 13, 2020 and 12:19 pm on November 14, 2020,
 4              CHAVEZ and Flako2 exchanged messages discussing hotel arrangements, and
 5              calling George. TECS records reflect that CHAVEZ crossed into Mexico on
 6              November 14, 2020 at 1:31 p.m. and back into the United States on November 15,
 7              2020 at 6:12 p.m.
 8          •   On November 15, 2020 at 10 :3 8 p.m., after returning to the United States, CHAVEZ
 9              messages Flako2 the address of the hotel she is staying at in Garden Grove,
10              California. At 11 :41 pm, CHAVEZ messages Flako2, "When will the trick be
11              taken[?]" and Flako2 responds, "Tomorrow in the morning." CHAVEZ replies at
12              11 :44 pm, "Can thwy take it now" "I dnt have a good feeling about it alone[.]"
13          • Between November 17, 2020 and December 2, 2020, CHAVEZ sends Flako2
14              messages appearing to coordinate additional trips to Mexico and requesting
15              permission to have certain work performed on the vehicle.          For example, on
16              November 26, 2020 at 10:02 a.m., CHAVEZ messages Flako2, "Ok i am starting to
17              plan the trip and i cant with out funds. Im not trying to bother but its thanksgiving
18              and I am still going 5oday[.]" On November 28, 2020 at 7:35 p.m., CHAVEZ
19              messages Flako2, "I have made my schedule open since this last Tuesday. I didnt
20              spend Thanksgiving withmy kids because i wanted to be ready when u
21              called.Normally your good at calling me and keeping me informed. But lately no.
22              All I ask is to be kept in the loop[.]"
23          •   On December 5, 2020 at 11 :25 p.m., CHAVEZ messages Flako2, "Hi I am in San
24              Diego so I can meet anytime there ready[.]" At 2:27 p.m., CHAVEZ messages
25              Flako2, "?" On December 6, 2020 at 9:56 a.m., CHAVEZ messages Flako2, "Good
26              morning is there a time[?]"
27          • TECS records reflect that CHAVEZ crossed into Mexico on December 7, 2020 at
28              11 :58 a.m. and back into the United States the same day at 2:58 p.m. TECS records
      Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.11 Page 11 of 14




  1         further reflect that CHAVEZ crossed into Mexico again on December 8, 2020 at
 2           12:27 a.m. and back into the United States the same day at 12: 18 p.m., at which time
 3          she was arrested for the instant offense.
 4          21.    Based on my training and experience and consultation with other law
 5 enforcement agents, I am also aware that the forensic download of a cell phone does not
 6 always capture all calls, texts, and other communication that may have occurred on the
 7 Accounts during a given time period, including, for example, if the user deleted content
 8 from the phone. In this case, based on my review of the extractions of Target Devices 1-3,
 9 I believe data was deleted or not fully captured from each device. I believe the information
10 regarding phone numbers the Accounts were in contact with during the relevant period of
11 time may reveal other accomplices and co-conspirators engaged in narcotics smuggling.
12 Additionally, I believe that historical geolocation data from the Accounts used may identify
13 travel to or locations involved in the importation of cocaine or other federally controlled
14 substances, such as delivery points, stash houses, or load houses, and may assist in
15 identifying co-conspirators.
16          22.    Based on my training and experience, and my consultation with other law
17 enforcement officers, I am aware that T-Mobile and AT&T routinely collect and store data
18 for the electronic communication accounts to which it and other providers issue telephone
19 numbers. The data includes: (i) subscribers' contact and billing information; (ii) detailed
20 information concerning subscribers' incoming and outgoing telephone calls; (iii) detailed
21    information concerning subscribers' outgoing direct calls, text message, and SMS
22 messages; and (iv) detailed information concerning cell-site geo-location data.
23          23.   In particular, I know that cell phones connect to a provider's network through
24 cell towers or cell sites. The particular tower or site may change as a phone moves from
25 one location to another. Providers automatically record and retain this connection data as
26 part of the subject account. Records and data identifying the towers or sites to which a
27 phone connected therefore tend to identify the phone's and phone user's location at
28 particular times.
         Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.12 Page 12 of 14




     1          24.   In my training and experience, I have learned T-Mobile and AT&T are
  2 companies that provide cellular telephone access to the general public. I also know that
  3 providers of cellular telephone service have technical capabilities that allow them to collect
 4 and generate information about the locations of the cellular telephones to which they
 5 provide service, including Cell Site Location Information (CSLI), also known as
 6 "tower/face information" or "cell tower/sector records." CSLI data identifies the "cell
 7 towers" (i.e., antenna towers covering specific geographic areas) that received a radio
 8 signal from the cellular telephone and, in some cases, the "sector" (i.e., faces of the towers)
 9 to which the telephone connected. These towers are often a half-mile or more apart, even
1O in urban areas, and can be 10 or more miles apart in rural areas. Furthermore, the tower
11 closest to a wireless device does not necessarily serve every call made to or from that
12 device. Accordingly, CSLI data provides an approximate location of the cellular telephone
13 but is typically less precise than other types of location information, such as E-911 Phase
14 II data or GPS data.
15             25.    I also know that different providers use the speed with which signals travel
16 between cell phones and cell towers ("per call measurement data," or "PCMD"), as well as
17 other data, to better calculate and record the location of phones accessing their networks.
18 Different providers may use different terminology to describe PCMD. For example, AT&T
19 has referred to the resulting location information as "NELOS" data and T-Mobile, as
20 "timing advance" data.
21             26.    In my training and experience, narcotics traffickers may be involved in the
22 planning and coordination of a drug smuggling event in the days and weeks prior to an
23 event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
24 attempt to communicate with a defendant after their arrest to determine the whereabouts of
25 the narcotics. Based on my training and experience, it is also not unusual for individuals,
26 such as Defendant, to attempt to minimize the amount of time they were involved in their
27 smuggling activities, and for the individuals to be involved for weeks and months longer
28 than they claim. Additionally, in this case, CHAVEZ has limited border crossing history.
      Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.13 Page 13 of 14




     1 CHAVEZ has six crossings into the United States in the past eighteen months. She began
  2 crossing the vehicle on November 1, 2020 and crossed the vehicle into the United States
 3 four times before her arrest. Accordingly, this application requests such per call
 4 measurement data (by whatever name the provider uses) for the Account for the following
 5 date and time range: November 1, 2020 (the date she began crossing the vehicle) up to and
 6 including December 8, 2020 (the date of arrest).
 7           27.    Given these facts, I seek a warrant to search the Account for the record and
 8 information in Attachment B.
 9                     PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
10           28.    As described above, the United States obtained warrants to attempt and/or
11     complete forensic downloads of Target Phones 1, 2, and 3 but is unaware at this time of
12 other attempts by the U.S. government to obtain this data by other means.
13                                         CONCLUSION
14           29.   Based on the foregoing, I request that the Court issue the proposed search
15 warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.
16           30.   Based upon my training and experience, consultation with other law
17 enforcement officers experienced in narcotics investigations, and all the facts and opinions
18 set forth in this Affidavit, there is probable cause to believe that the Accounts to be seized,
19 as set forth above and in Section I of Attachments Bl-B3, will be found in the locations
20 described in Attachments Al-A-3, and will contain evidence of violations of21 U.S.C. §§
21     952, 960, and 963. Therefore, I respectfully request that the Court issue a warrant
22 authorizing me, or another federal law enforcement agent, to order T-Mobile and AT&T
23 to search its corporate records for the Account and to order T-Mobile and AT&T to deliver
24 the Accounts listed in Attachment Bl-B3.
25
26                                                       Allie Peters, Special Agent
27                                                       Homeland Security Investigations
28
     Case 3:21-mj-01982-KSC Document 1 Filed 05/18/21 PageID.14 Page 14 of 14




 1 Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by

                     18th
 2 telephone on this _ _ day of May, 2021.

 3
 4
 5
                                                       HON. KAREN S. CRAWFORD
 6
                                                       United States Magistrate Judge
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
